Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 1 of 16




       EXHIBIT 1
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 2 of 16




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


IN RE COBALT INTERNATIONAL                       Lead Case No. 4:14-cv-3428 (NFA)
ENERGY, INC. SECURITIES LITIGATION



   NOTICE PURSUANT TO 28 U.S.C. § 1715 OF PROPOSED SETTLEMENT

TO THE PERSONS LISTED ON EXHIBIT A:

      Pursuant to 28 U.S.C. § 1715, enacted as a component of the Class Action

Fairness Act of 2005 (“CAFA”), on behalf of The Goldman Sachs Group, Inc.,

Riverstone Holdings LLC, FRC Founders Corporation (f/k/a First Reserve Corporation),

ACM Ltd. (f/k/a KERN Partners Ltd.), and The Carlyle Group, L.P. (collectively, the

“Sponsor Defendants”); Peter R. Coneway, Henry Cornell, Michael G. France, N. John

Lancaster, Scott L. Lebovitz, Kenneth W. Moore, J. Hardy Murchison, Kenneth A.

Pontarelli, and D. Jeff van Steenbergen (collectively, the “Sponsor Designee

Defendants”); and Goldman Sachs & Co. LLC (f/k/a Goldman, Sachs & Co.)

(“GS&Co.,” and together with the Sponsor Defendants and the Sponsor Designee

Defendants, the “Settling Defendants”), we hereby notify you of a proposed settlement

(the “Settlement”) between the Settling Defendants and the Court-appointed lead

plaintiffs, GAMCO Global Gold, Natural Resources & Income Trust and GAMCO

Natural Resources, Gold & Income Trust (together, “Lead Plaintiffs”), and plaintiffs St.

Lucie County Fire District Firefighters’ Pension Trust Fund, Fire and Police Retiree

Health Care Fund, San Antonio, Sjunde AP-Fonden, and Universal Investment
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 3 of 16




Gesellschaft m.b.H. (collectively, with Lead Plaintiffs, “Plaintiffs” and together with the

Settling Defendants, the “Settling Parties”) in the above-referenced class action (the

“Action”), which consolidated the actions in St. Lucie County Fire District Firefighters’

Pension Trust Fund et al. v. Bryant et al. (No. 4:14-cv-03428), Newman v. Cobalt

International Energy, Inc. et al. (No. 4:14-cv-03488), and Ogden v. Bryant et al. (No.

4:15-cv-00139), in the United States District Court for the Southern District of Texas (the

“Court”).

       The Action is a class action brought on behalf of all persons and entities who or

which purchased or otherwise acquired common stock or convertible senior notes of

Cobalt International Energy, Inc. (“Cobalt”) between March 1, 2011 and November 3,

2014, inclusive (the “Class Period”), and were damaged thereby (the “Settlement Class”).

Included within the Settlement Class are all persons and entities who purchased or

otherwise acquired shares of Cobalt common stock on the open market and/or pursuant or

traceable to the registered public offerings on or about (i) February 23, 2012; (ii) January

16, 2013; and (iii) May 8, 2013. Also included within the Settlement Class are all

persons and entities who purchased or otherwise acquired Cobalt convertible senior notes

on the open market and/or pursuant or traceable to registered public offerings on or about

(i) December 12, 2012; and (ii) May 8, 2014.

       Excluded from the Settlement Class are Defendants; the officers and directors of

Defendants during the Class Period (the “Excluded Officers and Directors”); members of

the Immediate Family of the Individual Defendants and of the Excluded Officers and

Directors; any entity in which any Defendant, any Excluded Officer or Director, or any of


                                            -2-
    Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 4 of 16




their respective Immediate Family Members has, and/or had during the Class Period, a

controlling interest; Defendants’ liability insurance carriers; any affiliates, parents, or

subsidiaries of the corporate Defendants; all corporate Defendants’ plans that are covered

by ERISA; and the legal representatives, heirs, agents, affiliates, successors-in-interest or

assigns of any excluded person or entity, in their respective capacity as such; provided

that any Investment Vehicle 1 shall not be deemed an excluded person or entity by

definition. Also excluded from the Settlement Class are any persons and entities who or

which exclude themselves by submitting a request for exclusion that is accepted by the

Court.

         The Action arose out of Cobalt’s alleged material misstatements and omissions in

SEC filings and securities offering materials during the Class Period concerning, among

other things: (i) the alleged ownership by Angolan government officials of members of

the contractor groups for Angolan Blocks 9 and 21; and (ii) the oil content of Cobalt’s

Lontra and Loengo wells in Angolan Blocks 20 and 9, respectively.

         After extensive arm’s length negotiations facilitated by former United States

District Judge Layn R. Phillips, acting as mediator, the Settling Parties entered into the

Settlement, the terms of which are set forth in a stipulation (the “Stipulation”) that was

1
         “Investment Vehicle” means any investment company or pooled investment fund, including, but
not limited to, mutual fund families, exchange-traded funds, fund of funds, and hedge funds, in which any
of the Settling Defendants have, has, or may have a direct or indirect interest, or as to which any of their
respective affiliates may act as an investment advisor but of which any of the Settling Defendants or any
of their respective affiliates is not a majority owner or does not hold a majority beneficial interest. This
definition of Investment Vehicle does not bring into the Settlement Class any of the Settling Defendants
themselves, including the Affiliated Funds (as defined in the Stipulation contained in the enclosed CD), or
any other investment company, pooled investment fund or other investment entity managed by the
Sponsor Defendants.



                                                    -3-
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 5 of 16




filed with the Court on October 12, 2018.          If the Court preliminarily approves the

Settlement, the Court will conduct a hearing to consider whether to give final approval to

the Settlement, and will direct that notice of the hearing be sent to members of the class

proposed to be bound by the Settlement. If and when the Settlement becomes effective, it

will resolve all claims that were or could have been asserted against the Settling

Defendants in the Action, in accordance with the terms of the Stipulation.

       In accordance with, and in satisfaction of, the notice requirements of 28 U.S.C.

§§ 1715(b), (c)(1):

       1.     Complaints (28 U.S.C. § 1715(b)(1))

       Please find on the enclosed CD the following complaints in the Action and any

materials filed with the complaints:

              A.      Complaint, St. Lucie County Fire District Firefighters’ Pension
                      Trust Fund et al. v. Bryant et al., No. 4:14-cv-03428 (S.D. Tex.)
                      (filed on November 30, 2014)

              B.      Complaint, Newman v. Cobalt International Energy, Inc. et al., No.
                      4:14-cv-03488 (S.D. Tex.) (filed on December 5, 2014)

              C.      Complaint, Ogden v. Bryant et al., No. 4:15-cv-00139 (S.D. Tex.)
                      (filed on January 16, 2015)

              D.      Consolidated Amended Class Action Complaint, In re Cobalt
                      International Energy, Inc. Securities Litigation, Lead Case No. 4:14-
                      cv-3428 (S.D. Tex.) (filed on May 1, 2015)

              E.      Second Consolidated Amended Class Action Complaint, In re
                      Cobalt International Energy, Inc. Securities Litigation, Lead Case
                      No. 4:14-cv-3428 (S.D. Tex.) (filed on March 15, 2017)




                                             -4-
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 6 of 16




       These complaints and any materials filed with the complaints, as well as all other

filings in the Action, may also be accessed online via the federal Public Access to Court

Electronic Records (“PACER”) system, available at http://www.pacer.gov/.

       2.     Scheduled Hearings (28 U.S.C. § 1715(b)(2))

       As of the date of this notice, the Court has set a hearing on plaintiffs’ motion for

preliminary approval for November 1, 2018 at 10:00 a.m., and has ordered that any

hearing on final approval be held on January 28, 2019 at 10:00 a.m. Copies of the notices

setting these hearing dates are included on the enclosed CD.

       3.     Notification to Class Members (28 U.S.C. § 1715(b)(3))

       Please find on the enclosed CD a copy of the executed Stipulation, which includes

the following exhibits:

              A.     [Proposed] Order Preliminarily Approving Settlement with the
                     Sponsor Defendants, the Sponsor Designee Defendants and
                     Goldman Sachs & Co. LLC and Providing for Notice (Exhibit A);

              B.     Notice of (I) Pendency of Class Action and Proposed Settlement
                     with the Sponsor Defendants, the Sponsor Designee Defendants and
                     Goldman Sachs & Co. LLC; (II) Settlement Fairness hearing; and
                     (III) Motion for Award of Attorneys’ Fees and Reimbursement of
                     Litigation Expenses (Exhibit A-1);

              C.     Proof of Claim and Release Form (Exhibit A-2);

              D.     Summary Notice of (I) Pendency of Class Action and Proposed
                     Settlement with the Sponsor Defendants, the Sponsor Designee
                     Defendants and Goldman Sachs & Co. LLC; (II) Settlement Fairness
                     hearing; and (III) Motion for Award of Attorneys’ Fees and
                     Reimbursement of Litigation Expenses (Exhibit A-3)

              E.     Judgment Approving Class Action Settlement with the Sponsor
                     Defendants, the Sponsor Designee Defendants and Goldman Sachs
                     & Co. LLC (Exhibit B).



                                            -5-
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 7 of 16




       4.     Class Action Settlement Agreement (28 U.S.C. § 1715(b)(4))

       As described above, the enclosed CD contains a copy of the executed Stipulation

and its accompanying exhibits.

       5.     Other Agreements (28 U.S.C. § 1715(b)(5))

       In connection with the conduct of discovery in the Action, the Court entered a

Stipulation and Protective Order dated April 7, 2016. Please find on the enclosed CD a

copy of the Stipulation and Protective Order.

       Plaintiffs and the Settling Defendants entered into a confidential Supplemental

Agreement, which is referenced in paragraph 38 of the Stipulation, which was not filed

with the Court.     As described in the Stipulation, the purpose of the Supplemental

Agreement is to provide the Sponsor Defendants and GS&Co. with the option to

terminate the Settlement if Settlement Class Members requesting exclusion from the

Settlement Class meet the conditions set forth in the Supplemental Agreement. It is

customary for agreements of this nature to remain confidential because, as explained by a

leading treatise dealing with such litigation, “[k]knowledge of the specific number of opt

outs that will vitiate a settlement might encourage third parties to solicit class members to

opt out.” FED. JUDICIAL CTR., MANUAL FOR COMPLEX LITIGATION (4th ed.) § 21.631.

       Other than the Stipulation and the Supplemental Agreement, there are no other

agreements contemporaneously made between class counsel and counsel for the Settling

Defendants concerning the Settlement of the Action.




                                             -6-
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 8 of 16




       6.     Final Judgment/Notice of Dismissal (28 U.S.C. § 1715(b)(6))

       As of the date of this notice, the Court has issued no final judgment or notice of

dismissal as to the claims proposed to be settled by the Settling Defendants.

       7.     Information Regarding Class Members (28 U.S.C. § 1715(b)(7))

       A large portion of the outstanding securities of Cobalt are registered to brokers

holding the securities in omnibus accounts for underlying beneficial owners whose names

and residence (and other) information is unknown to the Settling Defendants or any other

defendant in this Action. As a result, the Settling Defendants do not have information

that would permit them to provide the names of class members who reside in each state, a

reasonable estimate of the number of class members residing in any state, or the

estimated proportionate share of the claims of the class members in any state.

       8.     Written Judicial Opinions (28 U.S.C. § 1715(b)(8))

       As of the date of this notice, no written judicial opinions have been issued relating

to the settlement materials referenced above or the materials described in 28 U.S.C. §

1715(b)(3)-(6). The Court issued the following opinions in the Action: (1) an opinion on

defendants’ motions to dismiss the Consolidated Amended Class Action Complaint on

January 19, 2016; (2) an opinion denying defendants’ motions to certify for interlocutory

appeal on March 14, 2016; (3) an opinion on plaintiffs’ motion for leave to file a second

amended complaint on March 10, 2017; (4) an opinion on the Sponsor Defendants’

motions to dismiss Count III of the Second Consolidated Amended Class Action

Complaint on June 15, 2017; (5) an opinion on plaintiffs’ motion for class certification on




                                            -7-
   Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 9 of 16




June 15, 2017; and (6) an opinion on defendants’ motions to stay discovery pending

appeal of class certification and for reconsideration of the Court’s class certification

decision on August 23, 2017. Those opinions are available on PACER and do not relate

to the materials described in 28 U.S.C. § 1715(b)(3)-(6).

                               *              *             *

       The foregoing information is provided based on information currently available to

the Settling Defendants and their counsel, and the status of the proceedings at the time of

the submission of this notification.     The Settling Defendants will provide updated

information concerning the Settlement upon request. This notice is given pursuant to 28

U.S.C. § 1715. Subsection 1715(f) provides, “[n]othing in this section shall be construed

to expand the authority of, or impose any obligations, duties, or responsibilities upon,

Federal or State officials.”

       If you have any questions about this notice, the Action, or the enclosed materials,

or if you did not receive any of the above-listed materials, please contact the attorneys for

the Settling Defendants identified below.

Dated: October 19, 2018

                                            WACHTELL, LIPTON, ROSEN & KATZ

                                            By: __________________________
                                                George T. Conway III
                                            51 West 52nd Street
                                            New York, NY 10019
                                            Telephone: (212) 403-1000
                                            Facsimile: (212) 403-2000




                                             -8-
Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 10 of 16
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 11 of 16




                                        Exhibit A

Jefferson B. Sessions III                         Steve Marshall
Attorney General of the United States             Attorney General of Alabama
U.S. Department of Justice                        Office of the Attorney General
950 Pennsylvania Ave., NW                         P.O. Box 300152
Washington, DC 20530-0001                         Montgomery, AL 36130-0152

Jahna Lindemuth                                   Mark Brnovich
Attorney General of Alaska                        Attorney General of Arizona
Office of the Attorney General                    Office of the Attorney General
1031 West 4th Ave., Suite 200                     2005 N Central Ave.
Anchorage, AK 99501-5903                          Phoenix, AZ 85004-1592

Leslie Rutledge                                   CAFA Coordinator
Attorney General of Arkansas                      Consumer Law Section
Office of the Attorney General                    455 Golden Gate Ave., Suite 11000
323 Center St., Suite 200                         San Francisco, CA 94102-7020
Little Rock, AR 72201-2605

Cynthia H. Coffman                                George Jepsen
Attorney General of Colorado                      Attorney General of Connecticut
Colorado Department of Law                        Office of the Attorney General
Ralph L. Carr Colorado Judicial Building          55 Elm St.
1300 Broadway, 10th Floor                         Hartford, CT 06106-1746
Denver, CO 80203-2104

Matthew P. Denn                                   Karl A. Racine
Attorney General of Delaware                      Attorney General of the District of Columbia
Delaware Department of Justice                    Office of the Attorney General
Carvel State Office Building                      441 4th St., NW
820 N. French St.                                 Washington, DC 20001-2714
Wilmington, DE 19801-3536

Pamela J. Bondi                                   Christopher M. Carr
Attorney General of Florida                       Attorney General of Georgia
Office of the Attorney General                    Office of the Attorney General
The Capitol PL-01                                 40 Capitol Square, SW
Tallahassee, FL 32399-1050                        Atlanta, GA 30334-9057



                                           -10-
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 12 of 16




Russell Suzuki                                    Lawrence G. Wasden
Attorney General of Hawaii                        Attorney General of Idaho
Department of the Attorney General                Office of the Attorney General
425 Queen St.                                     P.O. Box 83720
Honolulu, HI 96813-2903                           Boise, ID 83720-0003

Lisa M. Madigan                                   Curtis T. Hill Jr.
Attorney General of Illinois                      Attorney General of Indiana
James R. Thompson Center                          Indiana Government Center South
100 West Randolph St.                             302 W. Washington St., 5th Floor
Chicago, IL 60601-3218                            Indianapolis, IN 46204-4701

Thomas J. Miller                                  Derek Schmidt
Attorney General of Iowa                          Attorney General of Kansas
Hoover State Office Building                      120 SW 10th Ave., 2nd Floor
1305 E. Walnut St.                                Topeka, KS 66612-1237
Des Moines, IA 50319-9012

Andrew G. Beshear                                 Jeffrey M. Landry
Attorney General of Kentucky                      Attorney General of Louisiana
Office of the Attorney General                    P.O. Box 94005
700 Capital Ave., Suite 118                       Baton Rouge, LA 70804-9002
Frankfort, KY 40601-3458

Janet T. Mills                                    Brian E. Frosh
Attorney General of Maine                         Attorney General of Maryland
Office of the Attorney General                    200 St. Paul Place
6 State House Station                             Baltimore, MD 21202-2004
Augusta, ME 04333-0006

Maura T. Healey                                   William D. Schuette
Attorney General of Massachusetts                 Attorney General of Michigan
Office of Massachusetts Attorney General          P.O. Box 30212
Attn: CAFA Coordinator/General                    Lansing, MI 48909-7704
Counsel’s Office
One Ashburton Place
Boston, MA 02108-1518




                                           -11-
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 13 of 16




Lori Swanson                                James M. Hood
Attorney General of Minnesota               Attorney General of Mississippi
Office of the Attorney General              Walter Sillers Building
445 Minnesota St., Suite 1400               550 High St., Suite 1200
Saint Paul, MN 55101-2131                   Jackson, MS 39201-1113

Joshua D. Hawley                            Timothy C. Fox
Attorney General of Missouri                Attorney General of Montana
P.O. Box 899                                P.O. Box 201401
Jefferson City, MO 65102-0899               Helena, MT 59620-1401

Doug Peterson                               Adam P. Laxalt
Attorney General of Nebraska                Attorney General of Nevada
Nebraska Attorney General’s Office          Office of the Attorney General
P.O. Box 98920                              100 North Carson St.
Lincoln, NE 68509-8091                      Carson City, NV 89701-4717

Gordon MacDonald                            Gurbir Grewal
Attorney General of New Hampshire           Attorney General of New Jersey
NH Department of Justice                    P.O. Box 080
33 Capitol St.                              Trenton, NJ 08625-0073
Concord, NH 03301-6310

Hector H. Balderas Jr.                      Barbara D. Underwood
Attorney General of New Mexico              Attorney General of New York
Villagra Building                           Office of the Attorney General
408 Galisteo St.                            The Capitol
Santa Fe, NM 87501-2689                     Albany, NY 12224-0341


Josh Stein                                  Wayne Stenehjem
Attorney General of North Carolina          Attorney General of North Dakota
9001 Mail Service Center                    State Capitol
Raleigh, NC 27699-9000                      600 East Boulevard Ave.,
                                            Department 125
                                            Bismarck, ND 58505-0602




                                     -12-
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 14 of 16




R. Michael DeWine                          J. Michael Hunter
Attorney General of Ohio                   Attorney General of Oklahoma
30 E. Broad St., 14th Floor                Office of the Oklahoma Attorney General
Columbus, OH 43215-3414                    313 NE 21st St.
                                           Oklahoma City, OK 73105-3207

Ellen F. Rosenblum                         Josh Shapiro
Attorney General of Oregon                 Attorney General of Pennsylvania
Oregon Department of Justice               Pennsylvania Office of Attorney General
1162 Court St., NE                         16th Floor, Strawberry Square
Salem, OR 97301-4095                       Harrisburg, PA 17120

Peter Kilmartin                            Alan Wilson
Attorney General of Rhode Island           Attorney General of South Carolina
Office of the Attorney General             Rembert Dennis Building
150 South Main St.                         1000 Assembly St., Room 519
Providence, RI 02903-2907                  Columbia, SC 29201-3146

Marty J. Jackley                           Herbert H. Slatery, III
Attorney General of South Dakota           Attorney General of Tennessee
1302 E. Hwy. 14,                           Office of the Attorney General and Reporter
Suite 1                                    P.O. Box 20207
Pierre, SD 57501-8500                      Nashville, Tennessee 37202-4015

W. Kenneth Paxton Jr.                      Sean D. Reyes
Attorney General of Texas                  Attorney General of Utah
Office of the Attorney General             Utah State Capitol Complex
P.O. Box 12548                             P.O. Box 142320
Austin, TX 78711-2548                      Salt Lake City, UT 84114-2300

Thomas J. Donovan Jr.                      Mark R. Herring
Attorney General of Vermont                Attorney General of Virginia
Vermont Attorney General’s Office          Office of the Attorney General
109 State St.                              202 North Ninth St.
Montpelier, VT 05609-0002                  Richmond, VA 23219-3424




                                    -13-
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 15 of 16




Robert W. Ferguson                            Patrick J. Morrisey
Attorney General of Washington                Attorney General of West Virginia
Office of the Attorney General                State Capitol Complex, Bldg. 1, Room E-26
P.O. Box 40100                                1900 Kanawha Boulevard E
Olympia, WA 98504-0001                        Charleston, WV 25305-0002


Brad Schimel                                  Peter K. Michael
Attorney General of Wisconsin                 Attorney General of Wyoming
Wisconsin Department of Justice               Kendrick Building
P.O. Box 7857                                 2320 Capitol Ave.
Madison, WI 53707-7835                        Cheyenne, WY 82002-3644

Talauega Eleasalo V. Ale                      Elizabeth Barrett-Anderson
Attorney General of American Samoa            Attorney General of Guam
Department of Legal Affairs                   Office of the Attorney General
Executive Office Building, 3rd Floor          Administration Division
P.O. Box 7                                    590 South Marine Corps Drive
Pago Pago, American Samoa 96799               ITC Bldg., Suite 901
                                              Tamuning, GU 96913

Falai Taafaki                                 Hon. Jose R. Gallen
Attorney General of the Republic              Secretary, Department of Justice
of the Marshall Islands                       Office of the Attorney General of
Office of the Attorney General                the Federated States of Micronesia
P.O. Box 890                                  P.O. Box 105
Majuro, MH 96960                              Pohnpei State, FM 96941


Edward E. Manibusan                           Ernestine Rengiil
Attorney General of the                       Attorney General of Palau
Northern Mariana Islands                      Office of the Attorney General
P.O. Box 10007                                P.O. Box 1365
Saipan, MP 96950-8907                         Koror, PW 96940




                                       -14-
  Case 4:14-cv-03428 Document 361-1 Filed on 02/05/19 in TXSD Page 16 of 16




Wanda Vàzquez Garced                               Claude E. Walker
Attorney General of Puerto Rico                    Attorney General of the Virgin Islands
P.O. Box 9020192                                   Department of Justice
San Juan, PR 00902-0192                            Office of the Attorney General
                                                   34-38 Kronprindsens Gade
                                                   GERS Building, 2nd Floor
                                                   St. Thomas, VI 00802

Greg Taylor                                        Mark E. Van Der Weide
Director, Litigation Division                      Office of the General Counsel
Office of the Comptroller of the Currency          Board of Governors of the Federal Reserve
OCC Headquarters                                   System
Constitution Center                                20th Street and Constitution Avenue, N.W.
4007th Street, S.W., Suite 3E-218                  Mail Stop K-300
Washington, D.C. 20219-0004                        Washington, D.C. 20551

                                                   Michael Held
Robert Stebbins                                    Federal Reserve Bank of New York
Commission Office of the General Counsel           Office of the General Counsel
Securities & Exchange Commission                   33 Liberty Street
SEC Headquarters                                   New York, NY 10045-1003
100 F Street, N.E.
Washington, D.C. 20549-2000




                                            -15-
